Citation Nr: 0928814	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for lesions on 
vertebrae. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for a prostate 
disorder. 

6.  Entitlement to service connection for neurotic anxiety. 

7.  Entitlement to service connection for hyperacidity.   

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder. 

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for respiratory disease 
including lung cancer.   


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal and Combat 
Action Ribbon.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for a back disorder, lesions 
on vertebrae, headaches, hearing loss, a prostate disorder, 
hyperacidity, a skin disorder, and respiratory disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with neurotic anxiety.  
The Veteran has been granted service connection and a total 
disability rating for posttraumatic stress disorder.

2.  A January 2000 RO decision that denied service connection 
for skin cancer and chloracne is final. 

3.  Since January 2000, new and material evidence has been 
received relevant to service connection for a skin disorder 
that is not cumulative, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

4.  An October 1972 RO decision that granted service 
connection for scars and retained metal fragments of the 
chest is final.  

5.  Since October 1972, new and material evidence has been 
received relevant to a respiratory disorder that is not 
cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurotic anxiety 
have not been met.  38 U.S.C.A. §§ 1110 (2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.14, 4.130 (2008). 

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a skin 
disorder.  38 U.S.C. § 4005 (1970); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 
(2008).

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for a 
respiratory disease including lung cancer. 
38 U.S.C. § 7105 (2000); 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in March 2004, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed disorders.  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In the June 2004 notice, the RO advised the Veteran 
of the criteria for new and material evidence to reopen the 
final disallowed claim for service connection for a skin 
disorder.  However, the RO did not provide the reasons for 
previous denial of service connection for skin disorders and 
did not address respiratory disorders.  However, the Board 
concludes that this notice error is harmless as the Board 
will grant the petitions to reopen the claims and will 
adjudicate the claims on the merits.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In May 2005, the 
Veteran reported that he had served in U.S. Naval Reserve 
construction battalions for ten years following his active 
service.  Neither service treatment nor personnel records of 
this reserve service have been associated with the claims 
file.  However, the Veteran has not contended that the 
psychiatric disability on appeal is related to reserve active 
duty for training or inactive duty, and post-service VA and 
private medical records do not refer to any manifestation of 
a disorder in reserve service.  VA has not obtained an 
additional psychiatric examination for reasons provided 
below.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The Veteran served in U.S. Marine Corps infantry units 
including combat service in the Republic of Vietnam from 
January 1968 to April 1968.  He contends that the disorders 
on appeal are the result of exposure to herbicides in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Neurotic Anxiety

VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) for evaluation of mental disorders.  
38 C.F.R. § 4.130.   DSM-IV and the regulation list 
posttraumatic stress disorder as part of the family of 
anxiety disorders.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Service treatment records showed that the Veteran was taken 
to a military clinic following abuse of alcohol and 
prescription drugs and a domestic disturbance.  The examiner 
observed the Veteran for several hours and released the 
Veteran to his home with no psychiatric diagnosis.  The 
remainder of the service treatment record is silent for any 
other psychiatric symptoms.  

In July 1970 and in January 1971, VA examiners noted the 
Veteran's reports of a long history of mal-adaptive behavior 
including domestic violence and alcohol abuse.  One examiner 
diagnosed acute psychosis of undetermined type; the other 
examiner diagnosed passive aggressive personality with 
antisocial tendencies and a history of drug abuse. 

In January 1995, the RO granted service connection and a 30 
percent rating for PTSD.  In April and May 1995, the Veteran 
underwent VA psychological evaluation and testing.  The 
examiners noted detailed statements by the Veteran of his 
experiences in combat in Vietnam.  In December 1995, the RO 
granted a total disability rating for PTSD.  A VA examiner in 
July 1997 confirmed the diagnoses.  In May 2006, another VA 
examiner also confirmed the PTSD diagnosis.  Although the 
examiner did not list major depression as a formal diagnosis, 
he discussed the Veteran's depression as related to treatment 
for lymphoma which subsequent medical records show is now in 
remission.  There is no record of a diagnosis of neurotic 
anxiety. 

The Board concludes that service connection and a total 
rating for PTSD appropriately contemplates the current and 
complete range of the Veteran's anxiety disorder symptoms and 
level of disability.  Separate service connection and 
evaluation is not warranted as it would be an unauthorized 
evaluation of the same manifestations under different 
diagnoses.   

Skin Disorder

Service treatment records are silent for any symptoms, 
diagnoses, or treatment of a skin disorder in service other 
than scars related to shrapnel wounds.  No chronic skin 
disorders were noted by a VA examiner in December 1970.  

In August 1999, the RO received the Veteran's claim for 
service connection for skin cancer, acne, and cysts on the 
face and back that he contended were related to exposure to 
herbicides.  In January 2000, the RO denied service 
connection for skin cancer and chloracne because there was no 
medical evidence of a current skin disability or evidence of 
a skin disorder in service.  Further, the RO noted that 
although presumptive service connection for chloracne was 
available, the disorder must have become manifest to a 
compensable degree within one year of last exposure to 
herbicide which was not demonstrated in the medical records.  
The Veteran did not express disagreement within one year, and 
the decision became final.  38 U.S.C.A. § 4005 (1970).   

The RO received the Veteran's petition to reopen the claim 
for a skin disorder in February 2004.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R.
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since January 2000, the RO received VA outpatient treatment 
reports in July 2000 and April 2005 that included reported by 
the Veteran and clinical observations of skin lesions, and 
records of a June 2006 compensation and pension examination 
of the skin that included the Veteran's reports of a history 
of acne lesions, surgical excision of cysts, and an 
examiner's diagnosis of chloracne.  

In June 2004, the RO denied the petition to reopen the claim 
because the evidence received by that date was not new or 
material to the reason for the previous denial.  However, in 
a July 2006 supplemental statement of the case, the RO 
reopened the claim but denied the claim on the merits.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for a skin disorder again referred to facial and 
body lesions incurred as a result of exposure to herbicide.     
Since the current diagnoses and claim are based on the same 
factual basis as the time the case was last decided on the 
merits, new and material evidence is necessary to reopen the 
claim.  Id.  

The Board concludes that new and material evidence has been 
received since the last final disallowance of the claim.  The 
VA outpatient and examination reports are new as they had not 
been previously considered.  The reports are material because 
they contain lay evidence provided by the Veteran of skin 
symptoms during and after service and reports of surgical 
treatment for skin lesions including one in 1999 that he was 
told was pre-cancerous.  The reports also contain a diagnosis 
of chloracne and tinea cruris.  The evidence is presumed 
credible for the purpose of new and material evidence 
analysis.  Therefore, and to this extent only, the Board 
grants the petition to reopen the claim and will remand the 
claim for further development as discussed below. 

Respiratory Disease

Service treatment records showed that the Veteran experienced 
a pneumothorax on two occasions during hospital recovery from 
shrapnel wounds to the chest.  The attending physician noted 
that imaging studies showed no underlying lung injury or 
disease.  The Veteran also experienced mild pleuritis at the 
site of a thoracotomy tube.  In May 1968, a physician noted 
that some metallic fragments remained in the chest area, but 
the pneumo-basal reactions had resolved.  The Veteran was 
discharged to full duty.  The remainder of the service 
treatment records in including an April 1970 discharge 
physical examination show occasional treatment for chest 
discomfort caused by retained fragments or metal sutures but 
is silent for any respiratory defects or disease.  In 
December 1970, a VA chest X-ray showed retained metal 
fragments superimposing the left lower hemithorax but was 
otherwise evaluated as normal.  The examiner noted no adverse 
respiratory symptoms.  

In September 1970, the RO received the Veteran's claim for 
service connection for chest and lung injury from shrapnel 
wounds.  In March 1971, the RO granted service connection for 
scars of the chest.  In August 1972, another VA X-ray showed 
small metallic opacities superimposing the left lower 
hemithorax but no recent pulmonary infiltrations.  An 
examiner noted the Veteran's reports of a pulling sensation 
near the site of the penetrating wounds, but the examiner 
noted that the left hemopneumo thorax was healed and that the 
residual symptoms were mild.  In October 1972, the RO granted 
service connection for shell fragment wounds of the left 
anterior chest with retained metal fragments.  The Veteran 
did not express disagreement, and the decision became final. 
38 U.S.C. § 7105 (2000).  

The RO received the Veteran's current claim for service 
connection for respiratory and lung problems as a result of 
exposure to herbicide in February 2004.  The Board refers to 
the criteria for reopening a final disallowed claim as 
discussed above and will consider whether the current claim 
is a new and separate condition.   

Since October 1972, the RO received VA records of outpatient 
treatment from August 2002 to November 2002 for respiratory 
distress and a July 2006 compensation and pension respiratory 
system examination with associated imaging studies.  The 
evidence addressed the history of chest wounds in Vietnam and 
included diagnoses of pulmonary tuberculosis and possible 
pneumonia and malignancy. 

The Board first concludes that the current claim for service 
connection is not a new claim, and therefore the criteria for 
new and material evidence are applicable.  The Veteran's 
original 1970 claim was for residuals of his shell fragment 
wounds to the chest that included episodes of pneumothorax.  
Although the Veteran contends in his current claim that his 
respiratory disorders are related to exposure to herbicide, 
his claim is for symptoms of respiratory distress.  In 
treatment records received since last final decision on the 
original claim, a VA physician noted that the Veteran's 
current symptoms initially manifested in service following 
shrapnel injuries and have been intermittent since that time.  
Although the physician also noted new diagnoses and 
additional etiologies, the Board concludes that the basic 
symptoms and circumstances are the same as those considered 
in the initial claim.  

The Board finds that new and material evidence has been 
received that is not cumulative, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  The VA 
outpatient and examination reports are new because they had 
not been previously considered.  The reports are material as 
they address a continuity of respiratory symptoms, provide 
current medical diagnoses, and suggest etiologies for the 
current disorders.  As such, and to this extent only, the 
Board grants the petition to reopen the final disallowed 
claim for residuals to the chest and lungs from shrapnel 
wounds in service, to include consideration of exposure to 
herbicide and other aspects of service.  The Board will 
remand the claim for further development as noted below.  


ORDER

Service connection for neurotic anxiety is denied. 

The petition to reopen a final disallowed claim for service 
connection for a skin disorder is granted. 

The petition to reopen a final disallowed claim for service 
connection for respiratory disease including lung cancer is 
granted.   

REMAND

In May 2005, the Veteran reported that he had served in U.S. 
Naval Reserve construction battalions for ten years following 
his active service.  Neither service treatment nor personnel 
records of this reserve service have been associated with the 
claims file.  

Service personnel records showed that the Veteran served in 
the Republic of Vietnam in 1968.  Therefore, he is presumed 
to have been exposed to herbicides. 
Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

Back Disorder, Lesions on Vertebrae, Headaches, and 
Hyperacidity

Service treatment records showed that the Veteran sustained 
shrapnel wounds in the left arm, left back, and abdomen in 
combat in March 1968.  He received treatment for a perforated 
esophageal junction, a pneumothorax, and a fracture of the 
anterior left sixth rib.  A foreign body was removed from the 
left arm.  The Veteran also underwent a split thickness skin 
graft from the left thigh to the left back wound.  The 
Veteran was returned to full duty in June 1968.  However, he 
sought treatment for back pain on several subsequent 
occasions in service including for injuries sustained in a 
motor vehicle accident.  The Veteran also received treatment 
for nausea, loss of appetite, and loss of weight.   

Since service, the Veteran has been diagnosed with a lumbar 
disc compression fracture, bulging lumbar discs, degenerative 
disc disease of the cervical spine, and a non-malignant 
vertebral hemangioma at the second lumbar body.  He has also 
been treated for recurrent forehead and temporal coronal 
headaches and gastritis. As there is medical evidence of 
current spinal, headache, and gastrointestinal disabilities 
and lay and medical evidence of traumatic combat wounds to 
the chest, abdomen, a VA examination is necessary to 
determine whether his current disorders are related to events 
or treatment in service other than exposure to herbicide.  
38 C.F.R. § 3.159 (c).  

Hearing Loss and Prostate Disorder
 
An enlistment audiometric test showed some hearing loss with 
30 decibels noted in the left ear at 4000 Hz.  Service 
personnel records showed that the Veteran was a Marine 
rifleman in combat for several months.  Post-service 
treatment records showed that the Veteran reported 
experiencing constant tinnitus. 

Service treatment record showed that the Veteran was 
diagnosed and treated on one occasion for prostatitis.  An 
examiner noted the Veteran's reports of pre-service treatment 
for the same disorder.  Since service, the Veteran has been 
diagnosed and treated for benign prostate hypertrophy.  

As there is medical evidence of current hearing and prostate 
disorders and lay and medical evidence of exposure to high 
levels of noise in combat training and operations and 
treatment for prostate symptoms in service, VA examinations 
are necessary to determine whether his current disorders are 
related to events or treatment in service other than exposure 
to herbicide.  38 C.F.R. § 3.159 (c).   

Skin Disorder

In April 2005, a VA dermatologist at another VA facility 
noted the Veteran's reports of recurrent subcutaneous growths 
with a discharge and oily skin starting within one year after 
service in Vietnam.  The Veteran also reported removal of 
skin cancer from the face in 2003.  The dermatologist 
diagnosed nodulocystic acne and stated that based on the 
Veteran's reported onset of the disorder, the current acne 
may be due to chloracne.  The same dermatologist examined the 
Veteran again in November 2005 and June 2006, noting the same 
history reported by the Veteran of acne on the face, back, 
and chest.  The Veteran also reported itchy skin with 
discharge in the inguinal area since being diagnosed with 
diabetes in 1993.  The dermatologist diagnosed chloracne and 
tinea cruris.  As there is medical evidence of current skin 
disorders including recurrent skin cancer and lay evidence of 
exposure to herbicide and skin lesions within one year of 
exposure, a request for private records of surgery for skin 
cancer and a VA examination and opinion on the origin of the 
current disorders is necessary to decide the claim.  
38 C.F.R. § 3.159(c).  

Respiratory Disorder 

In VA treatment records from August 2002 to November 2002 and 
in a compensation and pension respiratory system examination 
in July 2006, examiners diagnosed pulmonary tuberculosis, 
possible pneumonia and malignancy, and restrictive 
respiratory disease.  The examiners noted the history of 
shrapnel wounds to the chest in service and the Veteran's 
reports of a continuity of symptoms of shortness of breath 
and intermittent cough but did not acknowledge a review of 
the service or post-service treatment records.  However, the 
records do not contain a clear resolution of the possible 
diagnosis of lung cancer or a clear opinion on the 
relationship, if any, of the variously diagnosed respiratory 
disorders and the injuries sustained in service.  Therefore, 
an additional examination and medical opinion is necessary to 
decide the claim.  38 C.F.R. § 3.159 (c).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from July 2006 to the present, including VA facilities 
in the Philippines that may have provided treatment while the 
Veteran was residing in that area.

Accordingly, the case is REMANDED for the following action:

1.  Request records of VA outpatient and 
inpatient care from the New Orleans and 
Manila VA health care networks from July 
2006 to the present.  Associate any 
records received with the claims file. 

2.  Request from the Veteran the dates 
and identity of the medical facilities 
and providers of treatment for skin 
cancer and authorization to obtain 
records of that care.  Associate any 
records received with the claims file. 

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that any lumbar and cervical spine 
disorders including lesions on vertebrae 
and hemangioma; recurrent headaches; 
hearing acuity and tinnitus; prostate 
disorders; gastrointestinal disorders; 
skin disorders; and respiratory disorders 
found to be present is related to or had 
its onset in service.  The claims folder 
should be made available and reviewed by 
the examiner.

The examiner must state whether any 
disability found is at least as likely as 
not related to shrapnel injuries to the 
chest, exposure to herbicide, exposure to 
high noise levels, treatment in service, 
or any other aspect of service.  In 
offering these impressions, the examiner 
must acknowledge and discuss the 
Veteran's decorated combat record and his 
report of a continuity of symptoms since 
service.  In finding and conclusions 
should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If 
any decision remains adverse to the 
Veteran, provide the Veteran and his 
representative, if any, with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


